 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JOHN NUNLEY,                                    Case No. 2:19-cv-01128-RFB-EJY
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed a motion for enlargement of time (first request) (ECF No. 24), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's motion for enlargement of time (first

20   request) (ECF No. 24) is GRANTED. Petitioner will have up to and including April 13, 2020, to

21   file and serve a response to the motion to dismiss (ECF No. 19).

22          DATED: March 13, 2020.
23
            ___________________________________________________________________
24                                                    RICHARD F. BOULWARE, II
                                                      United States District Judge
25

26

27

28
                                                      1
